463 S.E.2d 559 (1995)
William A. BAKER, Employee/Plaintiff,
v.
CITY OF SANFORD, Employer;
Self-Insured (Hewitt, Coleman & Associated, Agent), Defendant.
No. COA94-1455.
Court of Appeals of North Carolina.
November 21, 1995.
*562 Van Camp, West, Hayes & Meacham, P.A. by Stanley W. West, Carthage, for plaintiff appellant.
Maupin, Taylor, Ellis & Adams, P.A. by Jack S. Holmes and Julie A. Alagna, Raleigh, for defendant appellee City of Sanford.
ARNOLD, Chief Judge.
Plaintiff's first three arguments on appeal address the issue of causation, assigning as error the Commission's finding of fact that plaintiff's disability was not the direct and natural result of his work-related depression, and its conclusions of law that (1) his depression arose from an intervening event and (2) his occupational disease was not disabling.
In determining complex causation in workers' compensation cases, "the Commission may, of course, consider medical testimony, but its consideration is not limited to such testimony." Rutledge v. Tultex Corp., 308 N.C. 85, 105, 301 S.E.2d 359, 372 (1983). The Commission "is not limited to the consideration of expert medical testimony in cases involving complex medical issues," Harvey v. Raleigh Police Dept., 96 N.C.App. 28, 35, 384 S.E.2d 549, 553, disc. review denied, 325 N.C. 706, 388 S.E.2d 454 (1989); contra Click v. Freight Carriers, 300 N.C. 164, 168, 265 S.E.2d 389, 391 (1980), and the Commission need not "find in accordance with plaintiff's expert medical testimony if the defendant does not offer expert medical testimony to the contrary." Harvey, 96 N.C.App. at 34, 384 S.E.2d at 552.
However, the Commission must still base its findings of fact on competent evidence. See Click, 300 N.C. at 166, 265 S.E.2d at 390. It is settled that if there is any competent evidence to support the Commission's findings, this Court is "not at liberty to reweigh the evidence and to set aside the findings ... simply because other ... conclusions might have been reached." Rewis v. Insurance Co., 226 N.C. 325, 330, 38 S.E.2d 97, 100 (1946). "This is so, notwithstanding the evidence upon the entire record might support a contrary finding." Vause v. Equipment Co., 233 N.C. 88, 93, 63 S.E.2d 173, 177 (1951).
The standard for identifying occupational diseases under the Workers' Compensation Act was set out in Rutledge. For a disease to be occupational under N.C.Gen. Stat. § 97-53(13), it must be:
(1) characteristic of persons engaged in the particular trade or occupation in which the claimant is engaged; (2) not an ordinary disease of life to which the public generally is equally exposed with those engaged in that particular trade or occupation; and (3) there must be "a causal connection *563 between the disease and the [claimant's] employment."
Rutledge, 308 N.C. at 93, 301 S.E.2d at 365. The Commission found as fact that plaintiff suffered from work-related depression and concluded as a matter of law that this depression was an occupational disease in October 1989. See, e.g., Harvey v. Raleigh Police Dept., 85 N.C.App. 540, 355 S.E.2d 147, disc. review denied, 320 N.C. 631, 360 S.E.2d 86 (1987) (recognizing depression as an occupational disease of police officers under the Workers' Compensation Act). However, the Commission concluded that plaintiff's occupational disease was not compensable because it did not result in disability.
This conclusion does not account for the possibility that the occupational disease simply developed into a disabling, compensable disease due to aggravation by the death of plaintiff's brother. In the context of occupational diseases, the proper factual inquiry for determining causation is
whether the occupational exposure was such a significant factor in the disease's development that without it the disease would not have developed to such an extent that it caused the physical disability which resulted in claimant's incapacity for work.
Rutledge, 308 N.C. at 102, 301 S.E.2d at 370. In Rutledge, the Supreme Court adopted the principle that
it was not necessary that the work-related injury be the sole cause of the worker's incapacity for work but that full benefits would be allowed when it is shown that "the employment is a contributing factor to the disability."
Id. at 104, 301 S.E.2d at 371 (quoting Bergmann v. L. & W. Drywall, 222 Va. 30, 32, 278 S.E.2d 801, 803 (1981)). Under this significant contributing factor standard, therefore, the Commission should have determined, by examining competent evidence, whether but for the occupational disease, the depression would not have developed to the point of disability. The Commission failed to apply this causation standard and did not consider that the occupational disease may have been a significant contributing factor in plaintiff's disability. Instead, the Commission's conclusion that plaintiff's severe, disabling depression arose from an intervening event and was not a direct and natural result of his occupational disease indicates that the Commission found that plaintiff suffered from two separate and distinct depressions. We find no competent evidence, however, that the occupational depression, and the depression after the death of plaintiff's brother, were separate and distinct diseases.
In denying relief, the Commission failed to find that plaintiff's "occupation was not a significant causal factor in the development of his [disease]. Therefore, the Commission failed to find the absence of the third element set out in Rutledge." Harvey v. Raleigh Police Dept., 85 N.C.App. 540, 544, 355 S.E.2d 147, 150, disc. review denied, 320 N.C. 631, 360 S.E.2d 86 (1987). We find that the Commission erred in making this conclusion as to causation without applying the Rutledge significant contributing factor analysis, and we remand for determination under the correct standard.
In his second assignment of error plaintiff argues that the Commission erred in concluding that his disabling depression arose from an intervening event. The Commission found that plaintiff's severe, disabling depression following his brother's death was noncompensable because it was "not a direct and natural result of his occupational disease." The Commission arrived at this conclusion by characterizing plaintiff's disabling depression as the result of "an intervening event"his brother's death. We find no support for this analysis.
In the context of the Workers' Compensation Act, an "intervening cause" is "an occurrence `entirely independent of a prior cause. When a first cause produces a second cause that produces a result, the first cause is a cause of that result.'" Heatherly v. Montgomery Components, Inc., 71 N.C.App. 377, 380, 323 S.E.2d 29, 30 (1984) (quoting Petty v. Transport, Inc., 276 N.C. 417, 173 S.E.2d 321 (1970)), disc. review denied, 313 N.C. 329, 327 S.E.2d 890 (1985); see Horne v. Universal Leaf Tobacco Processors, 119 N.C.App. 682, 459 S.E.2d 797 (1995). The application of an intervening *564 cause standard has been limited to consideration of those intervening events that are the result of a claimant's own intentional conduct.
Specifically, an intervening event has been held to defeat recovery under the Workers' Compensation Act only if it is "attributable to claimant's own intentional conduct." Weaver v. Swedish Imports Maintenance, Inc., 80 N.C.App. 432, 435, 343 S.E.2d 205, 207 (1986) (citing Starr v. Charlotte Paper Co., 8 N.C.App. 604, 611, 175 S.E.2d 342, 347 (1970)), rev'd in part on other grounds, 319 N.C. 243, 354 S.E.2d 477 (1987); see also Roper v. J.P. Stevens & Co., 65 N.C.App. 69, 308 S.E.2d 485 (1983), disc. review denied, 310 N.C. 309, 312 S.E.2d 652 (1984); 1 Larson, Workmen's Compensation Law § 13.00 at 3-502 (1995). In this case, the death of plaintiff's brother was not attributable to plaintiff's own intentional conduct, and the Commission's analysis and denial of recovery based on the characterization of that event as "intervening" was erroneous.
Finally, plaintiff assigns as error the Commission's denial of his motion to reopen the record to take additional expert medical testimony. The standard under Rule 701(7) of the Rules of the Industrial Commission is the same as the standard for the admissibility of newly discovered evidence. Under that standard, newly discovered evidence must be, among other things, newly discovered, not merely cumulative, and significant enough that a different result would be reached. State v. Britt, 320 N.C. 705, 712-13, 360 S.E.2d 660, 664 (1987). Because we find that the evidence plaintiff wishes to present does not meet the admissibility requirements of newly discovered evidence, we affirm the Commission's decision to deny plaintiff's motion to take additional evidence.
Reversed in part and remanded for determination in accordance with the standards set out above.
Reversed in part and remanded.
GREENE and SMITH, JJ., concur.